IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NOS. 74,924; 74,925; 74,926



 
EX PARTE BRIAN BRENNAN, Applicant






ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM COOKE COUNTY



 Per Curiam.


O P I N I O N



 	These are post-conviction applications for a writ of habeas corpus filed pursuant to
tex. code crim. proc. art. 11.07.  Applicant was convicted of possession of a controlled substance,
and two separate charges of unlawful possession of a firearm by a felon.  Punishment was assessed at
six years imprisonment in each cause.  No direct appeals were taken.   
	Applicant contends that he is being denied time credit for periods he spent incarcerated prior to
trial.  Specifically, Applicant contends that he is entitled to an additional one hundred seventy-two days
of time credit in each cause.
	The trial court has entered findings of fact and conclusions of law, supported by the record,
stating that Applicant is entitled to an additional thirty-one days jail time credit in each cause, and
recommending that relief be granted in part.  While this Court is not bound by the trial court's findings,
we should follow them where they are supported by the record.  Ex parte Brandley, 781 S.W.2d 886 
(Tex. Crim. App. 1989). 
	Relief is granted.  The officials at the Texas Department of Criminal Justice -- Institutional
Division, are hereby ordered to amend Applicant's records to reflect an additional thirty-one days jail
time credit in Cause Numbers 99-164, 99-165, and 99-166 in the 235th Judicial District Court of
Cooke County. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice, Institutional
and Pardons and Paroles Divisions.
DELIVERED: March 31, 2004
DO NOT PUBLISH